Case 1:20-cr-00398-GBD Document 42 Filed 11/04/20 ff ge 1of 1

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eae ee ee ee ee x
UNITED STATES OF AMERICA
20 Cr. 398-6
-against~ : ORDER
Karina Chairez
Defendant
oe eee x

GEORGE B. DANIELS, United States District Judge:

It is hereby ORDERED that the defendant’s bail condition of
“curfew enforced by GPS monitoring” be amended to “curfew
enforced by location monitoring.”

Dated: New York, New York
November _, 2020

~¥ 0 4 2020

SO ORDERED:

MU hy Bb Donk

CPE DANIELS
t ted™=States District Judge

 

 

 
